         Case 1:20-cv-00335-PAE-SLC Document 34 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CEDRIC BISHOP,

                              Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 20 Civ. 335 (PAE) (SLC)
BATTERY BBQ LLC,
                                                                          ORDER
                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Under the Case Management Plan & Scheduling Order, the parties were directed to file a

joint letter by February 25, 2021 certifying that expert discovery was complete and stating which

dispositive motions, if any, each party intended to file. (ECF No. 27 at 4). The parties did not do

so. On August 2, 2021, the Court ordered the parties to file a joint status report by no later than

August 9, 2021. (ECF No. 33). The parties failed to comply with that Order. The Court EXTENDS

the parties’ deadline to file a joint status report nunc pro tunc to Monday, August 16, 2021.

Failure to comply with this Order may result in the imposition of sanctions. See Fed. R. Civ. P.

37(b).

Dated:           New York, New York
                 August 10, 2021

                                                     SO ORDERED.



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
